Appeal by the defendant from a judgment of the Supreme Court, Kings County (Dowling, J.), rendered March 26, 2004, convicting him of attempted burglary in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements made to law enforcement officials.
Ordered that the judgment is affirmed.
The defendant contends that statements he made to a police detective after the administration of Miranda warnings (see Miranda v Arizona, 384 US 436 [1966]) should have been suppressed because they were the product of a continuous custodial interrogation which began before he was advised of his *505constitutional rights. However, since the defendant failed to raise this specific argument in support of suppression at the Huntley hearing (see People v Huntley, 15 NY2d 72 [1965]), it is unpreserved for appellate review (see People v Vasquez, 66 NY2d 968 [1985]; People v Thompson, 27 AD3d 495 [2006]; People v Caballero, 23 AD3d 1031 [2005]; People v Santana, 235 AD2d 220 [1997]; People v Brown, 195 AD2d 1055 [1993]), and we decline to review it in the exercise of our interest of justice jurisdiction. Florio, J.P., Schmidt, Krausman and Lifson, JJ., concur.